This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-36971

 5 DANIELLE ORTEGA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Mark Terrence Sanchez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Templeman and Crutchfield
13 C. Barry Crutchfield
14 Lovington, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.


5
6                                      M. MONICA ZAMORA, Judge

7 WE CONCUR:


8
9 HENRY M. BOHNHOFF, Judge


10
11 DANIEL J. GALLEGOS, Judge